Citation Nr: 1754358	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals, head injury (also claimed as headaches). 

2.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1989. 

These matters are on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The December 2009 rating decision determined that new and material evidence had not been presented to reopen the claim for residuals, head injury (also claimed as headaches), and denied service connection for foot fungus and bilateral flat feet.  

In March 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

In February 2014, the Board remanded the Veteran's request to reopen his previously denied claim for service connection for residuals of a head injury and his claims for service connection for a foot fungus and bilateral flat feet, for further development.  In February 2015, the Board reopened the claim for service connection for residuals of a head injury and remanded the claims for service connection for a foot fungus and bilateral flat feet for further development.  

In February 2017, the Board remanded the issue of entitlement to service connection for a dental condition for issuance of a Statement of the Case (SOC) in accordance with the United States Court of Appeals for Veterans Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999) and denied the issues of entitlement to service connection for residuals of a head injury, a foot fungus, and bilateral flat feet.  

The Veteran appealed the Board's February 2017 denials of entitlement to service connection for residuals of a head injury and bilateral flat feet to the Court.  In an October 2017 Order, the Court endorsed a Joint Motion for Partial Remand (Joint Motion) executed by an attorney representing the Veteran and VA's office of General Counsel earlier that month, which vacated the portions of the February 2017 Board decision that denied these issues and remanded the issues back to the Board with guidance and instructions.  As the issue of entitlement to service connection for a foot fungus was not part of the Veteran's appeal to the Court or the October 2017 Joint Motion, the Board's February 2017 denial is final and the issue is no longer in appellate status..  

Issue no longer on appeal

The Veteran was issued an SOC in March 2017 which continued the denial of entitlement to service connection for a dental condition, but he did not timely perfect an appeal to the Board.  As such, that issue is no longer on appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required, and in fact, has no authority, to decide the claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons explained immediately below, the Board finds that the issues on appeal must be remanded for additional development.

In the Joint Motion, the parties agreed that the Board did not fulfill its duty to assist the Veteran prior to denying his appeals of entitlement to service connection for residuals of a head injury and bilateral flat feet.  Specifically, the parties agreed that VA did not make appropriate efforts to obtain reasonably identified records of two instances of in-service hospitalizations in Augsburg, Germany, and Fort Sill, Oklahoma, that involved injuries to the Veteran's feet and head and were noted by him during the March 2012 hearing.  See the March 2012 hearing transcript at pages 3, 10, 18, and 27.  

The Board notes that extensive efforts to obtain the Veteran's complete service treatment records have been undertaken; however, records of in-service hospitalizations may not have been associated with a Veteran's regular service medical record file and may possibly be obtained by query according to the facility where the hospitalization took place.  There is no indication that VA attempted this avenue for seeking records of the Veteran's in-service inpatient treatment.  As such, a remand is required in order to attempt to obtain these records in order to fulfill the duty to assist the Veteran.  

As a downstream matter, the parties also agreed that the Board did not provide adequate reasons and bases supporting the adequacy of the April 2014 VA foot examination, wherein the examiner noted a lack of in-service evidence of a medical treatment involving the Veteran's feet.  Once the above-noted records are obtained and associated with the file, fully-informed medical opinions concerning the etiology of the Veteran's bilateral flat feet and residuals of a head injury should be sought.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran to obtain pertinent information concerning his reported in-service hospitalizations while stationed in Augsburg, Germany, (reported as "around" 1982 or 1983) and Fort Sill, Oklahoma (reported as "between" 1984-1986).  This information should include, but is not limited to, the names of the hospitals where treated and a more specific timeframe of the inpatient treatment.  

If no records are available, a statement to that effect is required and should be associated with the file.

2.  Thereafter, if the efforts directed above are fruitful, return the Veteran's file to the VA examiner who conducted the April 2014 VA Podiatry examination.  After a review of the complete record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran has bilateral pes planus that is due to or the result of any incident of his active service.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the April 2014 VA examiner is not available, a new VA Podiatry examination should be scheduled, and the VA examiner, after a complete examination of the Veteran and review of the full file, should address the above.  

3.  Thereafter, if the efforts directed in the first instruction are fruitful, return the Veteran's file to the VA examiner who conducted the April 2015 VA Traumatic Brain Injury (TBI) examination.  After a review of the complete record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran has any residuals of an in-service head injury that are due to or the result of any incident of his active service.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the April 2015 VA examiner is not available, a new VA Podiatry examination should be scheduled, and the VA examiner, after a complete examination of the Veteran and review of the full file, should address the above.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


